Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, none of the cited arts in combination (i.e claim as a whole) disclose or suggests a) mating a digital impression coping with said abutment, said digital impression coping including at least one geometrically distinct feature for determining the position and angulation of the abutment; b) scanning an image of said digital impression coping and adjacent dental anatomy; c) removing said digital impression coping from said abutment; d) using said scanned image and CAD software to design a restoration to mate directly with said abutment including the step of correlating said scanned image to a library of digital impression coping data; e) additively manufacturing the restoration; and f) installing the restoration onto the 

Regarding independent claim 7, none of the cited arts in combination (i.e the claim as a whole) disclose or suggests at least “a) affixing a digital impression coping to said abutment, said digital impression coping including at least one geometrically distinct feature for determining the position and angulation of the abutment; b) scanning said digital impression coping; c) removing said digital impression coping from said abutment; d) correlating said scanning of said digital impression coping to a library of digital impression coping data; e) using CAD software to design a restoration to mate directly with said abutment; f) additively manufacturing the restoration; and g) installing the restoration onto the abutment in place of the digital impression coping.”, therefore claim 7 is allowed. Dependent claims 8-12 depends directly or indirectly on claim 7, therefore they are allowed.

Regarding independent claim 13, none of the cited arts in combination (i.e the claim as a whole) disclose or suggests at least the “a) mating a digital impression coping with said dental implant, said digital impression coping including at least one geometrically distinct feature for determining the position and angulation of the dental implant; b) scanning an image of said digital impression coping and adjacent dental anatomy; c) removing said digital impression coping from said dental implant; d) using said scanned image and CAD software to design a restoration to mate directly with said .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669